Weltner, Justice,
dissenting.
I dissent to the first division of the opinion, and in reference to page 129 thereof, pose the following questions:
(1) Why should forest products be exempt, and agricultural products not?
(2) Why should live poultry be exempt, and livestock not?
(3) Why should feed from mill to farm be exempt and feed grains from farm to mill not?
(4) Why should block or sawed granite be exempt, and block or sawed marble not?
It is plain to me that OCGA § 32-6-26 (b) (Code Ann. § 95A-959) is nothing more than a grant of privilege to certain favored industries, creating arbitrary and irrational classifications. See my dissent in Paramount Pictures Corp. v. Busbee, 250 Ga. 252, 257 (297 SE2d 250) (1982).